DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending and examined herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13,  and 15-22, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent US8993845B2, March 31, 2015) in view of Shan, et al. (Nature biotechnology 31.8 (2013): 686-688) and Yang, et al. (Scientific reports 7.1 (2017): 1-13).
Claim 1 is drawn to a method of editing genome of a Brassica plant cell, the method comprising:
a. 	culturing isolated microspore from a Brassica plant to produce an isolated pre- incubated microspore; 
b. 	culturing the isolated pre-incubated microspore under conditions of plasmolysis; 

d. 	culturing under conditions of plasmolysis the pre-incubated microspore comprising a genetic modification introduced by the genome editing system to generate a transformed microspore; 
e. 	culturing the transformed pre-incubated microspore in or on a liquid selection medium to produce an embryo or a tissue; and 
f. 	regenerating a Brassica plant from the embryo or the tissue, wherein the Brassica plant comprises the genetic modification introduced by the genome editing system.
Claim 9 is drawn to a method of increasing genome editing frequency of Brassica, the method comprising:
a. culturing isolated microspore obtained from a Brassica plant to produce an isolated pre-incubated microspore that has been conditioned to be embryogenic; 
b. introducing, under conditions of plasmolysis, a microparticle carrier comprising a targeted genome editing system into the isolated pre-incubated microspore through bombardment, wherein the microspore does not burst or otherwise damaged upon receiving the microparticle; 
c. generating an embryo from the bombarded microspore under suitable culturing conditions; and 
d. generating a Brassica plant from the embryo comprising a genetic modification introduced by the genome editing system.
Brassica microspore cell comprising a microparticle, wherein the microparticle delivers a genome editing complex comprising a CRISPR-Cas endonuclease, a guide RNA, and optionally a donor template.
Regarding claims 1 and 9, and claim 17, Chen teaches a method of producing a transformed Brassica cell by particle bombardment, comprising: (a) culturing a pre-incubated microspore-derived explant comprising a cell under a condition of plasmolysis for a period of about half an hour to about 4 hours prior to bombardment (b) introducing a DNA construct by microprojectile bombardment into an exposed cell on a surface of the pre-incubated microspore-derived explant, wherein the explant is under the condition of plasmolysis; and (c) continuing to culture the bombarded pre-incubated microspore-derived explant under the condition of plasmolysis for a period of about 4 hours to about 20 hours, to produce a transformed Brassica cell. (Col. 2, lines 57-68; for example). The method further comprise the steps of regenerating a transformed plant from the transformed cell, comprising: (a) culturing said microspore derived explant on a regeneration medium to produce a regenerated embryo or tissue; and (b) regenerating a stably transformed Brassica plant from said embryo or tissue (Col. 3, lines 11-16, for example). Chen further teaches that the methods could result in that the genome of the Brassica plant is altered as a result of the introduction of the DNA construct into a Brassica cell, and the alterations to the genome include additions, deletions and Substitution of nucleotides in the genome (i.e. genome modification) (the paragraph spanning Col. 12-13).
Thus, Chen teaches all of the limitations of claims 1, 9 and 17, except for the CRISPR-Cas genome editing system delivered via microparticle bombardment.
Regarding claim 8, Chen teaches addition of chromosome doubling agent (Example 7, Col. 23, line 59; Experiment 13, Col. 28; Col 32, etc.)

Regarding claim 20, Chen teaches culturing the explant on osmotic medium (supra).
Regarding claim 21, Chen teaches the Brassica plant being a canola plant (Col. 19, for example).
Regarding the limitations related to the CRISPR-Cas genome editing system, various prior arts have taught delivery of the CRISPR-Cas genome editing system into a plant cell or tissue culture via microparticle bombardment. For example, Shan teaches a method for targeted genome modification of crop plants using a CRISPR-Cas system, the method comprising microparticle bombardment of plant cells (rice callus cells) with a CRISPR-Cas genome editing system (Cas9 plasmid and sgRNA expression construct) (p. 686 and Supplementary Methods). Yang teaches methods for efficient CRISPR/Cas9-mediated genome editing that creates specific mutations at multiple loci in Brassica napus (Title) and wherein the Cas9-sgRNA ribonucleoprotein complex or the CRISPR-Cas9 DNA/RNA is delivered into plant cells using particle bombardment (p. 10, 2nd paragraph).
Regarding dependent claims 2, 10, 19, Shan teaches CRISPR/Cas endonuclease which is a Cas9; Claims 3-5, 11, 19, Shan teaches Cas9 plasmid and sgRNA expression plasmids (supra). 
Regarding claim 6, 12, and 18, Yang teaches Cas9-sgRNA ribonucleoprotein complex delivered via microparticle (supra).
Regarding claims 7, 17, 21, Shan teaches a donor template oligonucleotide (Fig 2);  
Regarding claim 13, CRISPR system has been known for introducing genome modification via homologous recombination or homology mediated repair, as taught in Shan (Fig. 2), for example.

Therefore, it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to use the biolistic transformation methods of Chen to deliver the CRISPR-Cas genome editing system as taught by Shan or Yang into plasmolysed and pre-incubated microspore of Chen, and arrived at the instantly claimed method and product. The PHOSITA would have been motivated to transform a CRISPR-Cas genome editing system using the biolistic transformation methods of Chen giving the teachings of Shan and Yang regarding the benefit of specific genome editing in Brassica plant and the benefit of biolistic transformation of microspores as taught by Chen. The PHOSITA would have had reasonable expectation of success given the teachings and success of Chen in biolistic transformation of microspores wherein any foreign DNA or RNA or RNP could be delivered into the microspore, and that it would have been routine to substitute the microparticle coating with that of the CRISPR system of Shan or Yang.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Claims 14, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent US8993845B2, March 31, 2015) in view of Shan, et al. (Nature biotechnology 31.8 (2013): 686-688) and Yang, et al. (Scientific reports 7.1 (2017): 1-13) as applied to Claims 1, 9-10 and 17 as discussed above, further in view of Cogan et al. (PGPUB US20140090112A1, 2014).
Claims 1, 9-10 and 17 and the teachings of Chen, Shan, and Yang are discussed supra.
Claims 14 and 23 recites the edited gene being Brassica FAD2, FAD3 or a combination thereof.
Brassica microspores) changes in phenotype are of interest including modifying the fatty acid composition in a plant, Chen, Shan, and Yang do not explicit recite Brassica FAD2, FAD3 or a combination thereof.
Cogan teaches targeted disruption of Canola or Brassica napus FAD2 locus (Examples 4-8) using sequence-specific nuclease (ZFN). Cogan also teaches that in other embodiments, the nuclease comprises a CRISPR/Cas system (p. 14, [0133], p. 15, [0140]; for example).
It is also noted that Shan (1st paragraph) and Yang (p. 1) both teaches the advantage of CRISPR/Cas9 system over ZFN.
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to use the biolistic transformation methods of Chen to deliver the CRISPR-Cas genome editing system as taught by Shan or Yang into plasmolysed and pre-incubated microspore of Chen, to disrupt or edit the FAD2 gene in Canola or Brassica napus as taught by Cogan, and arrived at the instantly claimed method and product. The PHOSITA would have been motivated to do so given the teachings regarding the advantage of CRISPR over ZFN and the utility of editing FAD2 as taught in the recited prior art. The PHOSITA would have had reasonable expectation of success given the teachings and success of Chen in biolistic transformation of microspores wherein any foreign DNA or RNA or RNP could be delivered into the microspore, and that it would have been routine to substitute the microparticle coating with that of the CRISPR system of Shan or Yang, and Cogan in editing the Canola or Brassica napus FAD2 locus.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663